DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 8, and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 7, 9-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. patent 10,600,796 (Hereinafter ‘796) . Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claim 1, ‘796 discloses:
A method of forming a staircase structure, comprising (claim 1):
forming a slot through tiers of conductive structures and insulating structures (claim 1);
selectively forming recesses in the conductive structures or in the insulating structures of the tiers (claim 1); forming a fill material adjacent to the tiers and within the slot and within the recesses (claim 1); and conducting repeated trim acts of the fill material to form stairs of the staircase structure (claim 1).
Claims 2 – 5, 7, 9-11 and 13-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of ‘796.
Claims 1 – 5, 7, 9-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. patent 10,930,659 (Hereinafter ‘659) . Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claim 1, ‘659 discloses:
A method of forming a staircase structure, comprising (claim 12):
forming a slot through tiers of conductive structures and insulating structures (claim 12);
selectively forming recesses in the conductive structures or in the insulating structures of the tiers (claim 12); forming a fill material adjacent to the tiers and within the slot and within the recesses (claim 12); and conducting repeated trim acts of the fill material to form stairs of the staircase structure (claim 12).
Claims 2 – 5, 7, 9-11 and 13-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of ‘659.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 7, 9-11, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0006041, hereinafter Xu).
With respect to claim 1, Xu discloses: forming a slot (fig, 4D; opening 49’) through tiers of conductive structures (42) and insulating structures (32); selectively forming recesses in the conductive structures or in the insulating structures of the tiers (recess in insulating structure 32); forming a fill material (502) adjacent to the tiers and within the slot and within the recesses.
	Xu in the same embodiment does not explicitly disclose conducting repeated trim acts of the fill material to form stairs of the staircase structure.
In another embodiment, Xu discloses conducting repeated trim acts of the fill material to form stairs of the staircase structure (fig. 11). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s first embodiment by adding the disclosure from second embodiment in order to manufacture a semiconductor device according to required specifications.
With respect to claim 2, Xu discloses the method of claim 1, further comprising forming a contact structure (86 of fig. 11) on each of the stairs of the staircase structure. 
With respect to claim 3, Xu discloses the method of claim 1, wherein selectively forming recesses in the conductive structures or in the insulating structures comprises conducting a wet etch process or an isotropic, selective dry etch process to selectively etch the conductive structures or the insulating structures (para 0022 and 0084; anisotopically etching or wet etching).
With respect to claim 4, Xu discloses the method of claim 1, wherein the insulating structures comprises forming the recesses comprising a width of from about 1 nm to about 100 nm in the conductive strictures or in the insulating structures (para 0040).
With respect to claim 5, Xu discloses the method of claim 1, wherein forming a fill material adjacent to the tiers and within the slot and within the recesses comprises forming the fill material at a thickness of from about 1um to about 10 um (para 0053).
With respect to claim 7, Xu discloses the method of claim 1, wherein forming a slot through tiers of conductive structures and insulating structures cornprises forming the slot through tiers of tungsten (para 0092) structures and silicon dioxide structures (para 0029).
With respect to claim 9, Xu discloses the method of claim 1, wherein forming a fill material adjacent to the tiers and within the slot and within the recesses comprises forming a spin-on dielectric material over the tiers and within the slot and within the recesses (para 0073).
With respect to claim 10, Xu discloses:
forming a slot (fig, 4D; opening 49’) through tiers of conductive structures (42) and insulating structures (32); selectively forming recesses in the conductive structures or in the insulating structures of the tiers (recess in insulating structure 32); forming a spin-on material (502; para 0073) over the tiers and within the slot and recesses, the spin-on material filling the recesses in the conductive structures or in the insulating structures (fig. 4D)
	Xu in the same embodiment does not explicitly disclose sequentially removing portions of the spin-on material and using the trimmed spin-on material as a mask to form stairs defined by the underlying conductive structures and insulating structures. 
In an another embodiment, Xu sequentially removing portions of the spin-on material and using the trimmed spin-on material as a mask to form stairs defined by the underlying conductive structures and insulating structures. (fig. 11). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s first embodiment by adding the disclosure from second embodiment in order to manufacture a semiconductor device according to required specifications.
	With respect to claim 11, Xu discloses wherein selectively forming recesses in the conductive structures or in the insulating structures comprises forming the recesses defined by substantially vertical sidewalls of the conductive structures or the insulating structures (fig. 4C).
With respect to claim 14, Xu discloses wherein selectively forming recesses in the  conductive structures or in the insulating structures comprises etching portions of the insulating structures (para 0048).
	With respect to claim 15, Xu discloses:forming a slot (49’ of fig. 4D) through at least a portion of alternating conductive structures (42) and insulating structures (32) on a material (10),
removing portions of the conductive structures or of the insulating structures adjacent to the slot to form recesses in the conductive structures or in the insulating structures (fig. 4D; removing portions of 32); 
forming a fill material (502) laterally adjacent to the alternating conductive structures and insulating structures, the fill material filling the slot and the recesses in the conductive structures or in the insulating structures (502 fills the slot and the recess in 32).
Xu in the same embodiment does not explicitly disclose utilizing repeated fill material trim acts to form stairs of the staircase structure.
In another embodiment, Xu discloses utilizing repeated fill material trim acts to form stairs of the staircase structure (fig. 11). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s first embodiment by adding the disclosure from second embodiment in order to manufacture a semiconductor device according to required specifications.
With respect to claim 20, Xu discloses wherein utilizing repeated fill material trum acts to form stairs of the staircase structure comprises conducting multiple fill material trim acts to form greater than or equal to one hundred stairs defined by the alternating conductive structures and insulating structures (fig. 11; it’s obvious to have as many steps as required by the device).
         Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Choi et al. (US 2014/0084357, hereinafter Choi).
With respect to claim 13, Xu discloses the method of claim 10.
Xu does not explicitly disclose wherein selectively forming recesses in the conductive structures or in the insulating structures comprises etching portions of the conductive Structures.
In an analogous art, Choi discloses selectively forming recesses in the conductive structures or in the insulating structures comprises etching portions of the conductive Structures (fig, 5M and 5N).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s device by adding Choi’s disclosure in order to manufacture a semiconductor memory device according to required specifications. 

         Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kanakamedala et al. (US 2018/0040627, hereinafter Kana).
With respect to claim 16, Xu discloses the method of claim 15.
Xu does not explicitly disclose treating the conductive structures or the insulating structures before forming the fill material laterally adjacent to the alternating conductive structures and insulating structures.
In an analogous art, Kana discloses treating the conductive structures or the insulating structures before forming the fill material laterally adjacent to the alternating conductive structures and insulating structures (para 0047).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s device by adding Kana’s disclosure in order to manufacture a semiconductor memory device according to required specifications. 
With respect to claim 17, Xu discloses the method of claim 16.
Xu does not explicitly disclose wherein treating the conductive structures or the insulating structures before forming the fill material comprises nitridating surfaces of the conductive structures or of the insulating structures.
In an analogous art, Kana discloses wherein treating the conductive structures or the insulating structures before forming the fill material comprises nitridating surfaces of the conductive structures or of the insulating structures (para 0047).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s device by adding Kana’s disclosure in order to manufacture a semiconductor memory device according to required specifications. 
With respect to claim 18, Xu discloses the method of claim 16.
Xu does not explicitly disclose wherein treating the conductive structures or the insulating structures before forming the fill material comprises applying adhesion promoters to surfaces of the conductive structures or of the insulating structures.
In an analogous art, Kana discloses wherein treating the conductive structures or the insulating structures before forming the fill material comprises applying adhesion promoters to surfaces of the conductive structures or of the insulating structures (para 0121).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s device by adhesion of different layers of the device.
With respect to claim 19, Xu discloses the method of claim 16.
Xu does not explicitly disclose wherein treating the conductive structures or the insulating structures before forming the fill material comprises chemically modifying surfaces of the conductive structures or of the insulating structures.
In an analogous art, Kana discloses wherein treating the conductive structures or the insulating structures before forming the fill material comprises chemically modifying surfaces of the conductive structures or of the insulating structures (para 0047).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s device by adding Kana’s disclosure in order to improve the storage capability of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816